[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The defendant has attached copies of the policy in question to its supporting memorandum of law. The policy language in question was not incorporated into the complaint, nor was a copy of the policy attached as an exhibit to the complaint. This constitutes an improper "speaking" motion to strike. Connecticut State Oil Company v. Carbone,36 Conn. Super. Ct. 181, 182-183 (Superior Court 1979). When "ruling upon the motion to strike [the court is] limited to the facts alleged in the complaint." King v. Board of Education, 195 Conn. 80, 93 (1985). CT Page 7306 Accordingly the court must deny the defendant's motion to strike.
SAMUEL S. FREEDMAN, JUDGE